                                   Case 3:16-cr-00440-WHA Document 135 Filed 01/15/20 Page 1 of 2




                            1 ADAM G. GASNER (SBN: 201234)
                              Law Chambers Building
                            2 345 Franklin Street
                              San Francisco, CA 94102
                            3 Telephone:    415-782-6000
                              Facsimile:    415-782-6011
                            4 E-Mail:       adam@gasnerlaw.com
                            5
                              VALERY NECHAY (SBN 314752)
                            6 Law Chambers Building
                              345 Franklin Street
                            7 San Francisco, CA 94102
                              Telephone:    415-652-8569
                            8 E-Mail:       valerynechaylaw@gmail.com
                            9 Attorneys for Defendant
                              YEVGENIY ALEXANDROVICH NIKULIN
                           10
                           11
                                                               UNITED STATES DISTRICT COURT
                           12
                           13                               NORTHERN DISTRICT OF CALIFORNIA

                           14                                      SAN FRANCISCO DIVISION
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                           15
    345 Franklin Street




                           16 UNITED STATES OF AMERICA,                                Case No: CR 16-00440 WHA

                           17
                                               Plaintiff,
                           18                                                          DEFENDANT’S EXHIBIT LIST
                                       vs.
                           19
                                                                                       Trial: March 9, 2020
                           20 YEVGENIY ALEXANDROVICH NIKULIN,
                                                                                       Pretrial Conference: February 19, 2020
                           21                                                          Time: 1:30 p.m.
                                               Defendant.                              Courtroom No. 12
                           22
                           23
                                       At this time, the defense has no exhibits that it intends on introducing at trial. The defense
                           24
                           25 requests the right to amend this exhibit list should exhibits relevant to the trial arise.
                           26
                           27
                           28


                                                                                   1
                                DEFENDANT’S EXHIBIT LIST
                                CR 16-00440 WHA
                                   Case 3:16-cr-00440-WHA Document 135 Filed 01/15/20 Page 2 of 2




                            1 DATED: January 15, 2020
                                                                   /S/ Adam Gasner __________
                            2                                      Adam G. Gasner, Esq.
                            3                                      Attorney for Defendant
                                                                   YEVGENIY ALEXANDROVICH NIKULIN
                            4 DATED: January 15, 2020
                                                                   /S/ Valery Nechay __________
                            5                                      Valery Nechay, Esq.
                                                                   Attorney for Defendant
                            6
                                                                   YEVGENIY ALEXANDROVICH NIKULIN
                            7
                            8
                            9
                           10
                           11
                           12
                           13
                           14
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                           15
    345 Franklin Street




                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28


                                                                         2
                                DEFENDANT’S EXHIBIT LIST
                                CR 16-00440 WHA
